EXHIBIT 10.1
ENTEGRIS, INC.
2020 Performance-Based RSU Award Agreement
(2010 Stock Plan)
        In consideration of services rendered to Entegris, Inc. (the “Company”),
the Company may periodically make equity incentive awards consisting of
performance-based restricted stock units with respect to the Company’s Common
Stock, $0.01 par value (“Stock”), to certain key employees, non-employee
directors, consultants or advisors of the Company under the Company’s 2010 Stock
Plan (as amended from time to time, the “Plan”). Any key employee, non-employee
director, consultant or advisor (a “Participant”) who receives a
performance-based restricted stock unit award (the “Award”) is notified in
writing or via email and the Award is credited to the Participant’s account as
reflected on the Restricted Stock Plan Overview tab under the Performance Stock
Units section on the Morgan Stanley Stock Plan Connect web page found at
https://www.stockplanconnect.com (or such other portal as the Company shall
select (the “Portal”)). By clicking on the “Accept” button for the Award or by
otherwise receiving the benefits of the Award, Participant: (i) acknowledges
that Participant has received a copy of the Plan, of the related prospectus
providing information concerning awards under the Plan and of the Company’s most
recent Annual Report on Form 10-K; and (ii) accepts the Award and agrees with
the Company that the Award is subject to the terms of the Plan and to the
following terms and conditions:
Article I – PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
1.1. Award Date. This Agreement shall take effect as of the date specified as
the Award Date with respect to the Award in the Award summary provided to you
online through the Portal (the “Award Date”).
1.2. Performance-based Restricted Stock Units Subject to Award. The Award
consists of that number of performance-based restricted stock units (the “PRSU”)
with respect to the Stock that has been approved for the Award to Participant by
the Administrator as the target number of PRSUs (“Target PRSUs”). The Target
PRSUs shall be subject to increase or decrease in accordance with Sections 1.3
and 1.4 below. Each PRSU is equivalent to one share of the Stock (subject to
adjustment under the Plan). The Participant’s rights to the PRSU are subject to
the restrictions described in this Agreement and in the Plan (which is
incorporated herein by reference with the same effect as if set forth herein in
full) in addition to such other restrictions, if any, as may be imposed by law.
1.3. Earned Performance-based Restricted Stock Units. The number of PRSUs earned
under this Agreement (the “Earned PRSUs”) shall be equal to the Target PRSUs
multiplied by the TSR Performance Multiplier (as defined herein). The “TSR
Performance Multiplier” will be determined by comparing the Company’s total
stockholder return to the total stockholder return of each of the companies in
the Comparator Peer Group (as set forth below) over the period commencing on the
Award Date and ending on the third anniversary of the Award Date (the
“Performance Period”) to determine the Company’s TSR ranking against the
Comparator Group. For purposes



--------------------------------------------------------------------------------



of computing total stockholder return: (i), any dividends paid by the Company or
the companies in the Comparator Group shall be treated as having been reinvested
at the closing price as of the ex-dividend date; and (ii) the beginning stock
price will be the average stock price over the 20 trading days ending on the
Award Date and the ending stock price will be the average stock price over the
20 trading days ending on the last day of the Performance Period (adjusted, as
applicable, for stock splits, reorganizations, recapitalizations, or similar
corporate transactions during such period).
1.4. Calculation of the TSR Performance Multiplier. The TSR Performance
Multiplier will be calculated as set forth in the following table based upon the
Company’s total stockholder return over the Performance Period when ranked
against the total stockholder return over the Performance Period of each of the
companies in the Comparator Peer Group:

Company TSR Percentile RankTSR Performance MultiplierBelow 25th percentile025th
percentile50%50th percentile100%
85th percentile or above
200%



If the Company’s total stockholder return percentile rank during the Performance
Period is between the 25th and the 50th percentiles or between the 50th and the
85th percentiles, the TSR Performance Multiplier will be determined using
straight line interpolation based on the actual percentile ranking.
As used herein, the “Comparator Peer Group” consists of those companies that are
in the Philadelphia Semiconductor Index on the Award Date; provided that, except
as provided below, the common stock (or similar equity security) of each such
peer company is continually listed or traded on a national securities exchange
from the first day of the Performance Period through the last trading day of the
Performance Period. In the event a member of the Comparator Peer Group files for
bankruptcy or liquidates due to an insolvency or is delisted due to failure to
meet the national securities exchange’s minimum market capitalization
requirement, such company shall continue to be treated as a Comparator Peer
Group member, and such company’s ending price will be treated as $0 if the
common stock (or similar equity security) of such company is no longer listed or
traded on a national securities exchange on the last trading day of the
Performance Period (and if multiple members of the Comparator Peer Group file
for bankruptcy or liquidate due to an insolvency or are delisted for such
reason, such members shall be ranked in order of when such bankruptcy or
liquidation occurs, with earlier bankruptcies, liquidations or delistings
ranking lower than later bankruptcies, liquidations or delistings). In the event
of a formation of a new parent company by a Comparator Peer Group member,
substantially all of the assets and liabilities of which consist immediately
after the transaction of the equity interests in the original Comparator Peer
Group member or the assets and liabilities of such Comparator Peer Group member
immediately
        -2-



--------------------------------------------------------------------------------



prior to the transaction, such new parent company shall be substituted for the
Comparator Peer Group member to the extent (and for such period of time) as its
common stock (or similar equity securities) are listed or traded on a national
securities exchange but the common stock (or similar equity securities) of the
original Comparator Peer Group member are not. In the event of a merger or other
business combination of two Comparator Peer Group members (including, without
limitation, the acquisition of one Comparator Peer Group member, or all or
substantially all of its assets, by another Comparator Peer Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Comparator Peer Group, provided that the common
stock (or similar equity security) of such entity is listed or traded on a
national securities exchange through the last trading day of the Performance
Period. With respect to the preceding two sentences, the applicable stock prices
shall be equitably and proportionately adjusted to the extent (if any) necessary
to preserve the intended incentives of the awards and mitigate the impact of the
transaction.
The Award shall be subject to limitation that, if the Company’s absolute total
shareholder return is negative, then the maximum number of shares that may be
earned is the Target PRSUs.
1.5. Vesting of PRSUs. The term “vest” as used herein with respect to any PRSU
means the lapsing of the restrictions described herein with respect to such
PRSU. The Award shall not be vested as of the Award Date and shall be
forfeitable by the Participant without consideration or compensation in
accordance with Section 1.6 below unless and until otherwise vested pursuant to
the terms of this Agreement. The Participant has no rights, partial or
otherwise, in the Award and/or any Stock subject thereto unless and until the
Award has been earned pursuant to Section 1.3 and vested pursuant to this
Section 1.5. A number of PRSUs equal to the Earned PRSUs will become 100% vested
(referred to as “Vested Units”) on the last day of the Performance Period (the
“Maturity Date”), provided that the Participant remains continuously employed by
the Company or an Affiliate through the Maturity Date. Each Vested Unit shall be
settled by the delivery of one share of Stock (subject to adjustment under the
Plan). Subject to Section 2.3 below, settlement will occur as soon as
practicable following certification by the Administrator of the number of Earned
PRSUs and passage of the Maturity Date (or, if earlier, the date the Award
becomes vested pursuant to the terms of Section 1.7 below), but in no event
later than the earlier of (i) 90 days following the Maturity Date (or such
earlier date that the Award becomes vested), or (ii) March 15th of the year
following the year in which the Award becomes vested. No fractional shares of
Stock shall be issued pursuant to this Agreement.
1.6. Forfeiture Risk. Subject to Section 1.7, If the Participant ceases to be
employed or retained by the Company or an Affiliate for any reason, any
then-outstanding PRSU that is not a Vested Unit acquired by the Participant
hereunder shall be automatically and immediately forfeited. The Participant
hereby appoints the Company as the attorney-in-fact of the Participant to take
such actions as may be necessary or appropriate to effectuate the cancellation
of a forfeited PRSU.
        -3-



--------------------------------------------------------------------------------



1.7. Early Vesting of PRSUs. This Section sets forth the exclusive circumstances
under which the Participant may become entitled to Vested Units even though he
or she is not employed through the Maturity Date: (i) If, prior to a Change in
Control, the Participant dies, incurs a total and permanent disability (as that
term is defined in the Company’s disability insurance policy in effect on the
Award Date), or terminates employment on account of retirement from employment
with the Company or an Affiliate at age 65 with ten consecutive years of
employment with the Company or an Affiliate, prior to the Maturity Date, he or
she shall continue to be entitled to receive the Earned PRSUs hereunder, to the
extent earned as of the earlier of the Maturity Date and the date of a Change in
Control, but the amount otherwise payable shall be prorated to reflect the
portion of the Performance Period during which the Participant was employed.
(ii) In the event of a Change in Control where the Award is not continued or
assumed by a public company, the Earned PRSU, to the extent earned pursuant to
the next sentence, shall be fully vested immediately prior to the Change in
Control. The number of Earned PRSUs at the time of a Change in Control shall be
determined as of the date such Change in Control is consummated, rather than the
Maturity Date (as defined in Section 1.5), with the number of Earned PRSUs
determined as set forth in Section 1.4 above, based upon the Company’s total
stockholder return and the total stockholder return of each of the companies in
the Comparator Peer Group through the date of the Change in Control (and, with
respect to the Company, instead of the 20-business day average, taking into
account the consideration per share to be paid in the Change in Control
transaction). (iii) In the event of a Change in Control where the Award is
continued or assumed by a public company, then payment of the Earned PRSUs
calculated in accordance with clause (ii) above, shall continue to be contingent
on the Participant’s employment through the Maturity Date unless there is a
Qualifying Termination within two years following the Change in Control. If a
Qualifying Termination occurs, the restrictions on all unvested Earned PRSUs
shall immediately lapse. The provisions of clauses (ii) and (iii) shall govern
the Award notwithstanding the provisions of any Executive Change In Control
Termination Agreement (or similar agreement) that may exist between the Company
or an Affiliate and the Participant. The distribution of any Vested Units
occurring by reason of this Section 1.7 shall be settled by the delivery of one
share of Stock (subject to adjustment under the Plan) per Vested Unit.
Settlement will occur as soon as practicable following the date the Award
becomes vested pursuant to the terms of this Section 1.7, but in no event later
than the earlier of (A) 90 days following the date the Award becomes vested, and
(B) March 15th of the year following the year in which the Award becomes vested.
No fractional shares of Stock shall be issued pursuant to this Agreement.
1.8. Nontransferability of PRSUs. The PRSU acquired by the Participant pursuant
to this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.
1.9. Dividends Equivalent Rights. The Participant shall not be entitled: (i) to
receive any dividends or other distributions paid with respect to the Stock to
which the PRSU relates, or (ii) to vote any Stock with respect to which the PRSU
relates, unless and until, and
        -4-



--------------------------------------------------------------------------------



only to the extent, the PRSU becomes vested and the Participant becomes a
stockholder of record with respect to such shares of Stock. Notwithstanding the
foregoing, as of each date on which the Company pays an ordinary cash dividend
to record owners of shares of Stock, the Participant’s account shall, as of each
such dividend date, be credited with a cash amount (without interest) equal to
the product of the total number of shares subject to the Target PRSU immediately
prior to such dividend date multiplied by the dollar amount of the cash dividend
paid per share of Stock by the Company on such dividend date (such amount, the
“Dividend Equivalent Amount”). The Dividend Equivalent Amount, which shall be
adjusted to reflect the number of Earned PRSUs, shall be subject to the same
vesting conditions and settlement terms as the PRSU shares to which they relate.
1.10. Sale of Vested Shares. The Participant understands that Participant will
be free to sell any Stock with respect to which the PRSU relates once the PRSU
has vested and settled, subject to (i) satisfaction of any applicable tax
withholding requirements with respect to the vesting of such PRSU; (ii) the
completion of any administrative steps (for example, but without limitation, the
transfer of certificates) that the Company may reasonably impose; and (iii)
applicable requirements of federal and state securities laws.
1.11. Certain Tax Matters. The Participant expressly acknowledges that the award
or vesting of the PRSU acquired hereunder may give rise to income subject to
withholding. The Participant expressly acknowledges and agrees that
Participant’s rights hereunder are subject to Participant promptly paying to the
Company all taxes required to be withheld in connection with such award,
vesting, settlement and/or payment. Unless the Administrator determines
otherwise, such payment of Participant’s withholding tax obligations shall be
made through net share settlement procedures whereby that number of the vesting
shares needed to cover the withholding tax obligation (calculated using the Fair
Market Value of the Company’s stock on the date of vesting) shall be cancelled
to fund the Company’s payment of the withholding tax obligation and the net
shares remaining after such cancellation shall be credited to Participant’s
account.
1.12 Equitable Adjustments. The Award is subject to adjustment pursuant to
Section 15.1 of the Plan.
Article II – GENERAL PROVISIONS
2.1. Definitions. Except as otherwise expressly provided, all terms used herein
shall have the same meaning as in the Plan. The following terms shall have the
indicated meanings:
“Cause” means (a) “Cause” as defined in any individual agreement to which the
Participant and the Company or an Affiliate are parties or (b) if there is no
such agreement or if it does not define Cause, the Company's termination of the
Participant’s employment with the Company or any Affiliate following the
occurrence of any one or more of the following: (i) the Participant’s conviction
of, or plea of guilty or nolo contendere to, a felony; (ii) the Participant’s
willful and continual failure to substantially perform the Participant’s duties
after written notification by the Company; (iii) the
        -5-



--------------------------------------------------------------------------------



Participant’s willful engagement in conduct that is materially injurious to the
Company or an Affiliate monetarily or otherwise; (iv) the Participant’s
commission of an act of gross misconduct in connection with the performance of
the Participant’s duties; (v) the Participant’s material breach of any
employment, confidentiality, or other similar agreement between the Company or
an Affiliate and the Participant; or (vi) prior to a Change in Control, such
other events as shall be determined by the Administrator.
“Qualifying Termination” means the termination of a Participant’s employment
with the Company or an Affiliate (a) by the Company for any reason other than
Cause, death, or total and permanent disability (as that term is defined in the
Company’s disability insurance policy in effect on the Award Date); or (b) by
the Participant because of the occurrence, without the Participant’s consent, of
(i) a material reduction in the position, duties, or responsibilities of the
Participant from those in effect immediately prior to such change; (ii) a
reduction in the Participant’s base salary; (iii) a relocation of the
Participant’s primary work location to a distance of more than 50 miles from its
location as of immediately prior to such change; or (iv) a material breach by
the Company or an Affiliate of any employment agreement with the Participant. In
order to invoke a termination of employment pursuant to clause (b) of this
definition, Participant shall provide written notice to the Company of the
existence of one or more of the conditions described in clauses (i) through (iv)
within 90 days following the Participant’s knowledge of the initial existence of
such condition or conditions, and the Company shall have 30 days following
receipt of such written notice (the “Cure Period”) during which it may remedy
the condition(s). In the event that the Company fails to remedy the condition(s)
covered by clause (b) of this definition during the Cure Period, the Participant
must terminate employment, if at all, within 90 days following the Cure Period
in order for such termination of employment to constitute a Qualifying
Termination.
2.2. No Understandings as to Employment etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ or retain the
Participant for any period or with respect to the terms of the Participant’s
employment or to give rise to any right to remain in the service of the Company
or any Affiliate, and the Participant shall remain subject to discharge to the
same extent as if the Plan had never been adopted or the Award had never been
made.
2.3. Compliance with Section 409A of the Code. Notwithstanding any other
provision of the Plan or this Agreement to the contrary, the Plan and this
Agreement shall be construed or deemed to be amended as necessary to remain
exempt from or comply with the requirements of Section 409A of the Code and to
avoid the imposition of any additional or accelerated taxes or other penalties
under Section 409A of the Code. The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan
and this Agreement and shall interpret the terms of each consistently therewith.
Under no circumstances, however, shall the Company, an Affiliate, or a
subsidiary have any liability under the Plan or this Agreement for any
        -6-



--------------------------------------------------------------------------------



taxes, penalties, or interest due on amounts paid or payable pursuant to the
Plan and/or this Agreement, including any taxes, penalties, or interest imposed
under Section 409A of the Code. In the event that it is determined by the
Company that, as a result of the deferred compensation tax rules under
Section 409A of the Code (and any related regulations or other pronouncements
thereunder) (the “Deferred Compensation Tax Rules”), benefits that the
Participant is entitled to receive under the terms of this Agreement are
deferred compensation subject to tax under the Deferred Compensation Tax Rules,
(i) the Participant shall not be considered to have terminated employment for
purposes hereof until the Participant would be considered to have incurred a
“separation from service” within the meaning of the Deferred Compensation Tax
Rules and (ii) the Company shall, in lieu of providing such benefit when
otherwise due under this Agreement, instead provide such benefit on the first
day on which such provision would not result in the Participant incurring any
tax liability under the Deferred Compensation Tax Rules; which day, if the
Participant is a “specified employee” (within the meaning of the Deferred
Compensation Tax Rules), shall, in the event the benefit to be provided is due
to the Participant’s “separation from service” (within the meaning of the
Deferred Compensation Tax Rules) with the Company and its subsidiaries, be the
first day following the six-month period beginning on the date of such
separation from service. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separately identified payment for
purposes of the Deferred Compensation Tax Rules, and any payments described in
this Agreement that are due within the “short term deferral period” as defined
in the Deferred Compensation Tax Rules shall not be treated as deferred
compensation unless applicable law requires otherwise.
2.4. Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Participant. Such data and information includes, but is not limited to, the
information provided in the Award grant package and any changes thereto, other
appropriate personal and financial data about Participant, and information about
Participant’s participation in the Plan and transactions under the Plan from
time to time. Participant hereby gives his or her explicit consent to the
Company and the Administrator to process any such personal data and/or sensitive
personal information. Participant also hereby gives his or her explicit consent
to the Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country in which Participant works, is
employed or provides services and to the United States. The legal persons
granted access to such Participant personal data are intended to include the
Company, the Administrator, the outside plan administrator as selected by the
Company from time to time, and any other compensation consultant or person that
the Company or the Administrator may deem appropriate for the administration of
the Plan or the Award. Participant has been informed of his or her right of
access and correction to Participant’s personal data by contacting the Company.
Participant also understands that the transfer of the information outlined
herein is important to the administration of the Award and the Plan and failure
to consent to the transmission of such information may limit or prohibit
Participant’s participation under the Plan and/or void the Award.
        -7-



--------------------------------------------------------------------------------



2.5. Savings Clause. In the event that Participant is employed or provides
services in a jurisdiction where the performance of any term or provision of
this Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company or
an Affiliate, then any such term or provision shall be null, void and of no
effect.
2.6. Amendment. The Company may amend the provisions of this Agreement at any
time; provided that an amendment that would materially adversely affect the
Participant’s rights under this Agreement shall be subject to the written
consent of the Participant. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
2.7. Acts of Misconduct. If Participant has allegedly committed an act of
serious misconduct, including, but not limited to, embezzlement, fraud,
dishonesty, unauthorized disclosure of trade secrets or confidential
information, breach of fiduciary duty or nonpayment of an obligation owed to the
Company, an executive officer of the Company may suspend Participant’s rights
under the Award, including the vesting of the Award and the settlement of vested
PRSUs, subject to the Administrator’s final decision regarding termination of
the Award. No rights under the Award may be exercised during such suspension or
after such termination.
2.8. Disputes. The Administrator or its delegate shall finally and conclusively
determine any disagreement concerning the Award.
2.9. Plan. The terms and provisions of the Plan are incorporated herein by
reference, a copy of which has been provided or made available to the
Participant. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.
2.10. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the Participant and
the beneficiaries, executors, administrators, heirs and successors of the
Participant.
2.11. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereof; provided, however, that to the extent that the
Participant has entered into an employment agreement, severance agreement or
change in control termination agreement with the Company that provides for
vesting terms that are more favorable than the vesting terms set forth in this
Agreement or the Plan, such more favorable vesting terms shall apply.
2.12 Claw Back Policy. This grant is subject to the terms of the Company’s Claw
Back Policy, as it may be amended, modified, superseded or replaced from time to
time.
        -8-

